Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 (which depends on claim 1), 4, 8, 9, 10, 18 (which depends on claim 12), 15, 19, 20, and 21   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 8, 10, 13, 14, and 15 of U.S. Patent No. 11,348,353. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires the additional elements (See the highlighted elements shown in the table below) not required by representative application claim 7 (and the same analysis is also applicable
to representative patent program claim 8 vs representative application program claim 18, which depends on claim 12). However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claim 7 which recite the open-ended transitional phrase "comprising", does not preclude the additional elements recited by representative patent claim 1, and
Whereby the elements of representative application claim 7 are fully anticipated by representative patent claim 1, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

US Application No. 17/828,012
US Patent No. 11,348,353
Claim 7.  A document processing system comprising: data storage for storing a plurality of documents in image format, the documents
comprising one or more sets of documents;
Claim 1. A document processing system comprising: data storage for storing a plurality of documents in image format, the documents comprising one or more sets of documents, each set of documents comprising documents of having similar formatting; and
a processor programmed with instructions that when executed implement at least:

a processor programmed with instructions that when executed implement:
an object recognizer that processes documents in a set of documents from the one or more sets of documents and generates for each document in the set of documents being processed, a set of page objects, wherein the page objects are organized in a two-dimensional arrangement;
an object recognizer that processes documents in a set of documents from the one or more sets of documents and generates for each document in the set of documents being processed, a set of page objects, wherein the page objects are organized in a two-dimensional arrangement;
a feature extractor responsive to a set of page objects for extracting known features from each set of page objects of a corresponding processed page by organizing each page object in each of the sets of page objects into a one-dimensional array as a function of location of each page object in the corresponding processed page; and
a feature extractor responsive to a set of page objects for extracting known features from each set of page objects of a corresponding processed page by sequentially organizing each object in each set of page objects into a one-dimensional array as a function of location of each object from top-to-bottom and then left-to-right in the corresponding processed page; and
a template identifier for processing each one-dimensional array by at least: comparing each one-dimensional array to a plurality of known one-dimensional arrays, each of the known one-dimensional arrays corresponding to an
image encoded document having a known formatting; determining a match from the comparing; and classifying the document in image format corresponding to the one-
dimensional array into a classification having a known formatting upon the determining
of a match, wherein the comparing to determine a match determines a match if the match is determined to be within a predetermined threshold.
a template identifier for processing each one-dimensional array by comparing each one-dimensional array to a plurality of known one-dimensional arrays, each of the known one-dimensional arrays corresponding to an image encoded document having a known formatting; and classifying the document in image format corresponding to the one-dimensional array into a classification having a known formatting upon a match within a predetermined match threshold.


Allowable Subject Matter
Claims 1-21 would be allowable if applicant overcomes the double patenting rejection by way of filing a Terminal Disclaimer or an amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665